Exhibit 10.2

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of
August 27, 2007, by and between DUKE REALTY LIMITED PARTNERSHIP, an Indiana
limited partnership (“Landlord”), and RESTORATION HARDWARE, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Lease Agreement, dated as of
August 3, 2007 (the “Original Lease”), which covers all of that certain
to-be-constructed building, as well as the land it shall be situated on (the
“Land”), located on Enterprise Parkway in that certain common interest
industrial park commonly referred to as Park 70 in West Jefferson, Ohio, as more
particularly described in the Original Lease. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Original Lease.

B. Landlord has acquired the Land prior to the September 1, 2007 deadline
established under the Original Lease.

C. Landlord and Tenant now desire to amend the Original Lease to remove the
contingency, subject to each of the terms, conditions, and provisions set forth
herein. The Original Lease as amended by this Amendment shall be referred to
herein as the “Lease.”

AGREEMENT

NOW THEREFORE, in consideration of the agreements of Landlord and Tenant herein
contained and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1. CONTINGENCY

Section 17.26 of the Lease is hereby deleted in its entirety and is of no
further force and effect.

 

2. GENERAL PROVISIONS

(a) Entire Agreement. This Amendment constitutes the entire understanding of the
parties with respect to the subject matter hereof and all prior agreements,
representations, and understandings between the parties, whether oral or
written, are deemed null, void and of no force or effect, all of the foregoing
having been merged into this Amendment. The parties acknowledge that each party
and/or its counsel have reviewed and revised this Amendment and that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation of this Amendment.

(b) Reaffirmation of Lease. Landlord and Tenant hereby acknowledge and agree
that the Original Lease, as modified by this Amendment, is hereby reaffirmed,
ratified, and confirmed in its entirety and, except as set forth in this
Amendment, the Original Lease remains unmodified and in full force and effect.
In the event of any inconsistency between the provisions of the Original Lease
and this Amendment, the terms of this Amendment shall control.

 

1



--------------------------------------------------------------------------------

(c) Governing Law. This Amendment shall be governed by, construed and enforced
in accordance with, the laws of the State of Ohio.

(d) Counterparts. This Amendment may be executed in two or more counterparts,
which when taken together shall constitute one and the same instrument. The
parties contemplate that they may be executing counterparts of the Amendment
transmitted by facsimile and agree and intend that a signature by facsimile
machine shall bind the party so signing with the same effect as though the
signature were an original signature.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.

 

LANDLORD:    

DUKE REALTY LIMITED PARTNERSHIP,

an Indiana limited partnership

  By:   Duke Realty Corporation,
an Indiana corporation,
its general partner   By:   /s/ James T. Clark    

James T. Clark

Senior Vice President

Columbus Operations

TENANT:  

RESTORATION HARDWARE, INC.,

a Delaware corporation

  By:   /s/ Chris Newman   Name:   Chris Newman   Title:   Chief Financial
Officer

 

3